Case 19-69335-wlh   Doc 33   Filed 06/02/20 Entered 06/02/20 22:14:29   Desc Main
                             Document     Page 1 of 11
Case 19-69335-wlh   Doc 33   Filed 06/02/20 Entered 06/02/20 22:14:29   Desc Main
                             Document     Page 2 of 11
Case 19-69335-wlh   Doc 33   Filed 06/02/20 Entered 06/02/20 22:14:29   Desc Main
                             Document     Page 3 of 11
Case 19-69335-wlh   Doc 33   Filed 06/02/20 Entered 06/02/20 22:14:29   Desc Main
                             Document     Page 4 of 11
Case 19-69335-wlh   Doc 33   Filed 06/02/20 Entered 06/02/20 22:14:29   Desc Main
                             Document     Page 5 of 11
Case 19-69335-wlh   Doc 33   Filed 06/02/20 Entered 06/02/20 22:14:29   Desc Main
                             Document     Page 6 of 11
Case 19-69335-wlh   Doc 33   Filed 06/02/20 Entered 06/02/20 22:14:29   Desc Main
                             Document     Page 7 of 11
Case 19-69335-wlh       Doc 33    Filed 06/02/20 Entered 06/02/20 22:14:29            Desc Main
                                  Document     Page 8 of 11


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

 IN RE:                                              ) CHAPTER 13
                                                     )
 GWENDOLYN ANN BADIE,                                ) CASE NO.: 19-69335-WLH
 PHILLIP TERRELL BADIE,                              )
                                                     )
          Debtor.
                                CERTIFICATE OF SERVICE

       I hereby certify that I am more than 18 years of age and that I have this day served a copy
of the within Amended Plan upon the following by depositing a copy of the same in U.S. Mail
with sufficient postage affixed thereon to ensure delivery:


             Gwendolyn Ann Badie
              Phillip Terrell Badie
             2133 Julien Overlook
              Conyers, GA 30012

          (See Mailing Matrix Attached)
       I further certify that, by agreement of parties, Nancy J. Whaley, Standing Chapter 13
Trustee, was served via ECF.


Dated: June 2, 2020                          /s/
                                                    John Burke
                                                    GA Bar No. 966407
                                                    The Semrad Law Firm, LLC
                                                    Sterling Point II
                                                    303 Perimeter Center North, Ste. 201
                                                    Atlanta, Georgia 30346
                                                    (678) 668-7160
                                                    Attorney for the Debtor
Label Matrix forCase     19-69335-wlh
                  local noticing        Doc 33    Filed 06/02/20 Entered 06/02/20 22:14:29
                                             ALLY FINANCIAL                        AMEX          Desc Main
113E-1                                           Document
                                             Po Box 380901     Page 9 of 11        PO box 981540
Case 19-69335-wlh                            Minneapolis, MN 55438-0901             El Paso, TX 79998-1540
Northern District of Georgia
Atlanta
Tue Jun 2 22:11:47 EDT 2020
Ally Bank                                    American Express National Bank         Gwendolyn Ann Badie
PO Box 130424                                c/o Becket and Lee LLP                 2134 Julien Overlook
Roseville, MN 55113-0004                     PO Box 3001                            Conyers, GA 30012-3314
                                             Malvern PA 19355-0701


Phillip Terrell Badie                        Peter John Batalon                     Best Buy/CBNA
2134 Julien Overlook                         The Semrad Law Firm, LLC               50 NORTHWEST POINT ROAD
Conyers, GA 30012-3314                       Suite 300                              ELK GROVE VILLAGE, IL 60007-1032
                                             235 Peachtree Street NE
                                             Atlanta, GA 30303-1404

John Tryon Burke                             (p)CAPITAL ONE                         CITICARDS CBNA
The Semrad Law Firm, LLC                     PO BOX 30285                           PO BOX 6497
Suite 300                                    SALT LAKE CITY UT 84130-0285           SIOUX FALLS, SD 57117-6497
235 Peachtree Street NE
Atlanta, GA 30303-1404

CREDIT ONE BANK NA                           Capital One Bank (USA), N.A.           Capital One, N.A.
PO BOX 98875                                 4515 N Santa Fe Ave                    c/o Becket and Lee LLP
LAS VEGAS, NV 89193-8875                     Oklahoma City, OK 73118-7901           PO Box 3001
                                                                                    Malvern PA 19355-0701


Citibank, N.A.                               DEPT OF ED/NAVIENT                     Daimler Chrsyler Financial Svs Americas, LLC
5800 S Corporate Pl                          PO BOX 9635                            P.O. Box 2993
Sioux Falls, SD 57108-5027                   WILKES BARRE, PA 18773-9635            Milwaukee, WI 53201-2993



Dennis W. Loughlin                           Department of Justice, Tax Division    Disney Vacation Development, Inc
Warner Norcross + Judd LLP                   75 Ted Turner Drive SW                 PO Box 470727
2000 Town Center, Suite 2700                 Civil Trial Section, Southern          Celebration, FL 34747-0727
Southfield, MI 48075-1318                    Atlanta, GA 30303-3315


EBG Performance Finance                      (p)GEORGIA DEPARTMENT OF REVENUE       Glen Meadows Property Owners Association, In
PO Box 5108                                  COMPLIANCE DIVISION                    950 Herrington Road
Oak Brook, IL 60522-5108                     ARCS BANKRUPTCY                        Suite C180
                                             1800 CENTURY BLVD NE SUITE 9100        Lawrenceville, GA 30044-7217
                                             ATLANTA GA 30345-3202

Internal Revenue Service                     Internal Revenue Service - Atl         (p)JEFFERSON CAPITAL SYSTEMS LLC
PO Box 7346                                  401 West Peachtree St NW Room 1665     PO BOX 7999
Philadelphia, PA 19101-7346                  ATTN: Ella Johnson, M/S 334-D          SAINT CLOUD MN 56302-7999
                                             Atlanta, GA 30308


KOHLS/CAPONE                                 Kabbage                                LENDING CLUB CORP
N56 RIDGEWOOD DR                             730 Peachtree St NE #350               71 STEVENSON ST STE 300
MENOMONEE FAL, WI 53051                      Atlanta, GA 30308-1226                 SAN FRANCISCO, CA 94105-2985
                Case
LOANCARE SERVICING CTR 19-69335-wlh        Doc 33    Filed 06/02/20
                                                LVNV Funding, LLC          Entered 06/02/20 22:14:29       Desc Main
                                                                                             Lakeview Loan Servicing, LLC.
INTERSTATE CORP CNTR BLD                            Document          Page
                                                Resurgent Capital Services  10  of 11        LoanCare, LLC
NORFOLK, VA 23502                                PO Box 10587                                   3637 Sentara Way
                                                 Greenville, SC 29603-0587                      Virginia Beach VA 23452-4262


Lending Club Corporation                         MACYS/DSNB                                     MUTUAL FEDERAL SAVINGS
595 Market Street                                9111 DUKE BLVD                                 110 E CHARLES ST
Suite 200                                        MASON, OH 45040-8999                           MUNCIE, IN 47305-2412
San Francisco, CA 94105-2807


Medallion Bank                                   Mercedes-Benz Financial Services USA LLC       Monroe County Tax Commissioner
c/o Systems & Services Technologies, Inc         c/o Dennis Loughlin                            38 W. Main St. St. #2
PO Box 9013                                      Warner Norcross + Judd LLP                     Forsyth, GA 31029-1778
Addison, Texas 75001-9013                        2000 Town Center, Suite 2700
                                                 Southfield, MI 48075-1318

MutualBank                                       Office of Attorney General                     PENTAGON FEDERAL CR UN
c/o Marion B. Stokes                             40 Capitol Sq Sw                               P O BOX 1432
2018 Powers Ferry Road, Suite 700                Atlanta, GA 30334-9057                         ALEXANDRIA, VA 22313-1432
Atlanta, GA 30339-7200


PRA Receivables Management, LLC                  Paypal                                         Performance Finance
PO Box 41021                                     2211 N 1st St                                  c/o Wayfinder BK as agent
Norfolk, VA 23541-1021                           San Jose, CA 95131-2021                        PO Box 64090
                                                                                                Tucson, AZ 85728-4090


ROBINS FEDERAL CREDIT                            ROBINS FEDERAL CREDIT UNION                    RTS Carrier Services
803 WATSON BLVD                                  PO BOX 6849                                    9300 Metcalf Avenue
WARNER ROBINS, GA 31093-3400                     WARNER ROBINS, GA 31095-6849                   Suite #302
                                                                                                Overland Park, KS 66212-1463


SST/MEDALLION                                    SUNTRUST                                       SYNCB/CARE CREDIT
4315 PICKETT RD                                  Po Box 607039                                  C/O P.O. BOX 965036
SAINT JOSEPH, MO 64503-1600                      Orlando, FL 32860-7039                         ORLANDO, FL 32896-0001



SYNCB/JCP                                        SYNCB/LOWES                                    SYNCB/PPC
PO BOX 965007                                    PO BOX 965005                                  PO BOX 530975
Orlando, FL 32896-5007                           ORLANDO, FL 32896-5005                         ORLANDO, FL 32896-0001



Cory Patrick Sims                                Special Assistant US Attorney                  Marion B. Stokes
Albertelli & Whitworth, P.A.                     401 W. Peachtree St, NW                        Stokes Carmichael & Ernst LLP
Suite 960                                        Atlanta, GA 30308                              Suite 700
100 Galleria Parkway                                                                            2018 Powers Ferry Road
Atlanta, GA 30339-5947                                                                          Atlanta, GA 30339-7200

SunTrust Bank now Truist Bank                    Synchrony Bank                                 TAB Bank
Attn: Support Services                           c/o PRA Receivables Management, LLC            4185 Harrison Blvd
P.O. Box 85092                                   PO Box 41021                                   Ogden, UT 84403-6400
Richmond, VA 23286-0001                          Norfolk, VA 23541-1021
                Case 19-69335-wlh
TELECOM SELF-REPORTED                        Doc 33    Filed
                                                  UTILITY      06/02/20 Entered 06/02/20 22:14:29
                                                          SELF-REPORTED                                 Desc Main
                                                                                          United States Attorney
PO BOX 4500                                           Document
                                                  PO BOX 4500           Page 11 of 11     Northern District of Georgia
ALLEN, TX 75013-1311                                 ALLEN, TX 75013-1311                                 75 Ted Turner Drive SW, Suite 600
                                                                                                          Atlanta GA 30303-3309


United States Attorney’s Office                      Verizon                                              WF/NATION
75 Spring Street, S.W., Suite 600, U.S.              by American InfoSource as agent                      PO BOX 14517
Atlanta, GA 30303-3309                               4515 N Santa Fe Ave                                  DES MOINES, IA 50306-3517
                                                     Oklahoma City, OK 73118-7901


Wells Fargo Bank, N.A.                               Nancy J. Whaley                                      Ryan J. Williams
PO Box 10438, MAC F8235-02F                          Nancy J. Whaley, Standing Ch. 13 Trustee             Nancy J. Whaley
Des Moines, IA 50306-0438                            303 Peachtree Center Avenue                          Standing Chapter 13 Trustee
                                                     Suite 120, Suntrust Garden Plaza                     303 Peachtree Center Avenue
                                                     Atlanta, GA 30303-1216                               Suite 120
                                                                                                          Atlanta, GA 30303-1286


                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


CAPITAL ONE BANK USA N                               Georgia Department of Revenue                        Jefferson Capital Systems LLC
PO BOX 85520                                         1800 Century Blvd Ne Ste 17200                       Po Box 7999
RICHMOND, VA 23285                                   Atlanta, GA 30345                                    Saint Cloud Mn 56302-9617




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)LakeView Loan Servicing, LLC.                     (u)Mutual Federal Savings                            (d)Synchrony Bank
                                                                                                          c/o PRA Receivables Management, LLC
                                                                                                          PO Box 41021
                                                                                                          Norfolk VA 23541-1021


End of Label Matrix
Mailable recipients      68
Bypassed recipients       3
Total                    71
